Citation Nr: 1220533	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-38 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder to the arms and face, to include atopic dermatitis and/or chloracne.

2.  Entitlement to service connection for fungus of the back, to include tinea versicolor.

3.  Entitlement to service connection for a back disability, to include scoliosis, osteoporosis, and arthritis.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for a traumatic brain injury.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

8.  Entitlement to a rating in excess of 30 percent prior to February 20, 2009, for posttraumatic stress disorder (PTSD) and in excess of 70 percent after February 20, 2009.

9.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Daughter


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to June 1970 and from November 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2007, April 2008, and September 2009 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal at that time were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Board, among other things, denied service connection for a gastrointestinal disorder, diverticulosis, Hodgkin's disease, multiple myeloma, and porphyria cutanea tarda, denied a compensable rating for bilateral hearing loss, reopened service connection claims for skin disorders and fungus of the back, and remanded the issues then remaining on appeal for additional development in August 2010.  

The Board notes that a September 2011 RO decision review officer decision granted entitlement to service connection for herpes rash to the buttocks and that the Veteran was notified that the determination was considered to be a complete resolution of the issue on appeal as to this matter.  The September 2011 determination also granted an increased 70 percent rating for PTSD effective from February 20, 2009.  As higher schedular evaluations for the PTSD disability is possible, the issue of entitlement to an increased rating remains before the Board on appeal and issue on the title page has been revised accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that in June 2010 the Veteran submitted a claim for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), but that in November 2011 he submitted correspondence specifically withdrawing his TDIU claim.  As an increased rating claim remains on appeal for PTSD and an August 2010 private medical opinion found the Veteran was unemployable due to his PTSD, the Board finds the TDIU issue, at least to the extent it pertains to the PTSD disability, remains for appellate review.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was noted that bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

The Board notes that the RO established service connection for type II diabetes mellitus as a result of herbicide exposure in a December 22, 2009, rating decision and that in correspondence received by the RO in January 2010 the Veteran submitted a notice of disagreement with a December 2, 2009, rating decision.  The available record does not include a December 2, 2009, rating decision and it is unclear from the Veteran's statement which specific determination he had disagreement.  Although the RO neither requested clarification of the notice of disagreement nor developed the type II diabetes mellitus disability increased rating claim for appellate review, the Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this January 2010 notice of disagreement may be reasonably construed as addressing an increased issue that has not been included in a statement of the case, it must be remanded for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Board remanded issues on appeal in August 2010 with instructions including for VA examinations for skin disorders, a respiratory disorder, and peripheral neuropathy.  The instructions also noted that the claims file must be made available to the examiner prior to the examination.  Although the Veteran was provided VA examinations as to these issues in September 2010, the examiner noted the claims file was not available for review.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

The Board also notes that a May 2011 VA examination addressed the Veteran's peripheral neuropathy issues.  Although the examiner noted the claims file was reviewed and found the disorders were not related to service, the examiner also noted the Veteran had never met the diagnosis criteria for diabetes.  The examiner's opinion, however, did not acknowledge that service connection had been established for type II diabetes mellitus.  

As to the issues of entitlement to service connection for a back disability, to include scoliosis, osteoporosis, and arthritis, and traumatic brain injury, the Board notes a July 1968 pre-induction examination noted moderate dorsal scoliosis to the right.  At his October 2009 hearing the Veteran testified that he had back disorders due to carrying heavy equipment in service and that he sustained injuries, including having been unconscious, when his vehicle ran over a mine during service in Vietnam.  In statements received in October 2009 E.C.R. and N.A. recalled the Veteran having sustained a right leg injury when his jeep hit a mine and rolled over.  The Board finds the Veteran is a combat veteran for VA compensation purposes and that his statements as to having sustained, to some extent, back and head injuries during service in Vietnam are consistent with the circumstances of his service.

Generally, a Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the Veteran's back and traumatic brain injury claims have not been addressed by VA examination, additional development is required for an adequate determination.

The Board further notes that the Veteran provided an August 2010 private medical report which included diagnoses of PTSD and recurrent major depression.  The psychiatrist found, based upon an interview with the Veteran, that he was unemployable and totally and permanently disabled due to PTSD.  An August 2010 VA examination, by a clinical psychologist, however, included Axis I diagnoses of chronic PTSD, by history, and possible malingering.  The examiner stated that the diagnosis of possible malingering was made with a reasonable degree of professional certainty and reflected the Veteran's pattern of intentional production of false or grossly exaggerated symptoms as motivated by external incentives.  The diagnosis was also noted to be supported by testing indicative of a high number of feigned symptoms.  In light of the inconsistent medical evidence of record, the Board finds additional development is required.

As noted in the introduction section above, the Board also finds the Veteran's January 2010 correspondence may be construed as expressing disagreement with the December 2009 rating decision establishing a 20 percent rating for type II diabetes mellitus.  Therefore, the Board finds the issue must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any additional treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should issue a statement of the case as to the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus.  The Veteran and his representative, if any, should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

3.  The Veteran's claim file should be returned to the September 2010 VA examiner, if available, for clarification of the opinion provided as to a skin disorder based upon a thorough review of the claims file.  The examiner should take into account the Veteran's report of symptoms in service, the lay statements provided in support of his claims, and the January 2009 letter from the Veteran's private physician, Dr. F.S.O., finding that he had chloracne related to inservice exposure to herbicides.  The examiner should also address whether any manifest skin disorders may have been incurred or permanently aggravated as a result of a service-connected disability, including herpes rash to the buttocks.  All indicated examinations, tests, and studies are to be performed.  

If the September 2010 examiner is unavailable, the Veteran should be provided an appropriate VA examination to determine the nature and etiology of his various claimed skin disorders, to include atopic dermatitis, chloracne, and fungus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the nature of the Veteran's skin conditions, either as manifested during the examination or as documented by the Veteran's VA and private treatment records.  The examiner should also determine whether the Veteran has chloracne.  The examiner should then render an opinion as to whether it is at least as likely as not that the Veteran's skin conditions (i.e., to at least a 50:50 degree of probability) are a result of active military service, to include exposure to herbicides such as Agent Orange, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  The examiner should also address whether any manifest skin disorders may have been incurred or permanently aggravated as a result of a service-connected disability, including herpes rash to the buttocks.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  In this regard, the examiner should take into account the January 2009 letter from the Veteran's private physician, Dr. F.S.O., finding that the Veteran had chloracne related to inservice exposure to herbicides.  The RO/AMC should ensure that an adequate rationale has been provided before returning this case to the Board. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible. 

4.  The Veteran's claim file should be returned to the September 2010 VA examiner, if available, for clarification of the opinion provided as to a respiratory disorder based upon a thorough review of the claims file.  The examiner should take into account the Veteran's report of symptoms in service, the lay statements provided in support of his claims, and the medical evidence of record.  All indicated examinations, tests, and studies are to be performed.  

If the September 2010 examiner is unavailable, the Veteran should be provided an appropriate VA examination to determine the nature and etiology of his respiratory disorder and the likelihood that it is related to service.  The examiner should take into account the Veteran's report of symptoms in service and the medical evidence of record.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's respiratory disorder is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include exposure to herbicides such as Agent Orange, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The RO/AMC should ensure that an adequate rationale has been provided before returning this case to the Board.

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible. 

5.  The Veteran's claim file should be returned to the September 2010 VA examiner, if available, for clarification of the opinion provided as to bilateral upper and lower peripheral neuropathy based upon a thorough review of the claims file.  The examiner should take into account the Veteran's report of symptoms in service, the lay statements provided in support of his claims, and the medical evidence of record.  The examiner should also address whether any manifest peripheral neuropathy disorder may have been incurred or permanently aggravated as a result of a service-connected disability, including type II diabetes mellitus.  All indicated examinations, tests, and studies are to be performed.  

If the September 2010 examiner is unavailable, the Veteran should be provided an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral lower and upper extremities.  The examiner should take into account the Veteran's report of symptoms in service, the lay statements provided in support of his claims, and the medical evidence of record.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has peripheral neuropathy of the bilateral lower and upper extremities and whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include exposure to herbicides such as Agent Orange, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  The examiner should also address whether any manifest peripheral neuropathy disorder may have been incurred or permanently aggravated as a result of a service-connected disability, including type II diabetes mellitus.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The RO/AMC should ensure that an adequate rationale has been provided before returning this case to the Board.

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

6.  The Veteran should be provided an appropriate VA examination to determine the nature and etiology of any present back disability, to include whether scoliosis noted upon preinduction examination may have been permanently aggravated during or as a result of active service.  The examiner should take into account the Veteran's credible report of injury in service given his combat service.  The examiner should take into account lay statements provided in support of his claims, and the medical evidence of record.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has a present back disability and whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include aggravation of a preexisting scoliosis disorder, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The RO/AMC should ensure that an adequate rationale has been provided before returning this case to the Board.

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

7.  The Veteran should be provided an appropriate VA examination to determine the nature and etiology of any manifest traumatic brain injury.  The examiner should take into account the Veteran's credible report of injury in service given his combat service.  The examiner should take into account the lay statements provided in support of his claims, and the medical evidence of record.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has a traumatic brain injury and whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The RO/AMC should ensure that an adequate rationale has been provided before returning this case to the Board.

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.


8.  The Veteran should be provided a VA examination by a board-certified psychiatrist for an opinion as to the nature and extent of his service-connected PTSD including any identifiable increases or decreases in manifest symptomatology since August 2006 (or within the year prior to his August 2007 claim).  The examination should be conducted following any applicable protocol in VA's Review Examination for PTSD (last revised April 2, 2007).  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The psychiatrist should elicit a detailed history from the Veteran as to his PTSD symptom manifestations since August 2006, to include any occupational and social impairment with deficiencies in most areas to include work, school, family relations, judgment, thinking, or mood.  

The psychiatrist should, to the extent possible, provide opinions as to all manifest symptoms of PTSD and comment as to the impact of the disability, itself or in conjunction with other service-connected disabilities on the Veteran's daily activities and his ability to maintain employment.  Any questions as to credibility of any reported symptoms or the date of onset should be identified and explained.  The opinions of the August 2010 private psychiatrist, L.V.Y., M.D., and the August 2010 VA examiner should be addressed.  All indicated tests and studies are to be performed.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

9.  After completion of the above and any additional development deemed necessary, the RO should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


